Case 7:20-mj-00942 Document 1 Filed on 05/06/20 in TXSD Page 1 of 3

AO 91 (Rev 8/01) Criminal Complaint

United States District Court

SOUTHERN DISTRICT OF TEXAS
McALLEN DIVISION

 

 

 

 

UNITED STATES OF AMERICA

V. CRIMINAL COMPLAINT
Jaime Javier GARZA (YOB: 1980) USC United States District Court
Southern TED Case Number: M-20-O0Q42 -M
MAY 06 2020
David J. Bradley, Clerk

(Name and Address of Defendant)
I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about May 4, 2020 in Starr County, in

the Southern District of Texas the defendant(s)
(Track Statutory Language of Offense)

Bulk Cash Smuggling Into or Out of the United States

in violation of Title 31 United States Code, Section(s) $332 (a)(1)
I further state that I am a(n) Texas DPS CID Special Agent and that this complaint is based on the
following facts:

See attached affidavit.

 

Continued on the attached sheet and made a part of this complaint: Yes X No
Approved by: AUSA Patricia Cook Profit

Submitted by reliable electronic means, sworn to and attested
to telephonically per Fed. R. Cr. P. 4.1, and probable cause found on: /S/ Aracely Palmer

 

Signature of Complainant

 
  

May 6,2020 — //:/¥«a.A,

 

. . Lor |
Juan F. Alanis , U.S. Magistrate Judge f oS
Name and Title of Judicial Officer Signature of Judicial Officer

 
Case 7:20-mj-00942 Document 1 Filed on 05/06/20 in TXSD Page 2 of 3

Attachment 1

On May 4, 2020, at approximately 1:00 p.m., United States Border Patrol (USBP) Agents
were conducting surveillance near the Los Puertos boat ramp and Mexican House road
in La Casita, Texas which is an area known for northbound narcotics and southbound
bulk currency smuggling.

At approximately 2:25 p.m., a USBP Agent observed a Grey Jeep Liberty and a white
Ford F-150 on the Mexican side of the Rio Grande River, south of the Los Puertos boat
ramp. USBP Agents observed several male subjects exit the white Ford F-150. The male
subjects inflated a raft and put on life jackets. A USBP Agent observed three subjects
get in the raft and the subjects travel across the river towards the United States (U.S.).
Shortly after the subjects had crossed into the U.S., a USBP Agent observed a light green
GMC Sierra Quad Cab traveling south on Mexican House road. A USBP Agent observed
the vehicle turn south towards the Los Puertos boat ramp. A USBP Agent observed the
GMC Sierra drive towards the subjects waiting at the Los Puertos boat ramp. A USBP
Agent observed a single, slender, male subject operating the GMC Sierra as it passed
his position. The driver, later identified as Jaime Javier GARZA, opened his window, and
threw a large plastic bag out of the window towards the subjects who were at the boat
ramp. An Agent subsequently approached the subjects, identified himself as law
enforcement and attempted to interdict the plastic bag and subjects but they quickly
absconded to Mexico.

GARZA subsequently departed the area at a high rate of soeed and continued north from
the Los Puertos boat ramp. A quick visual search of the plastic bag revealed that it
contained a bulk quantity of U.S. currency that was wrapped in plastic, along with a plastic
pill bottle containing a white powdery substance.

USBP Agents responded to the area in an attempt to stop the GMC Sierra that GARZA
was driving. Shortly thereafter, USBP agents located the GMC Sierra approximately “%
to one (1) mile north of the Los Puertos boat ramp. GARZA was subsequently placed
under arrest for Bulk Cash Smuggling Into or Out of the United States (31 USC 5332

(a)(1)).

In a post-arrest, mirandized interview, GARZA stated to the Agents that he had been in
the area of the Los Puertos boat ramp. GARZA stated that a male subject, known to
GARZA as NATHAN BAZAN, arrived at GARZA’S residence earlier in the day and asked
to be taken to the Los Puertos boat ramp. GARZA stated that GARZA observed BAZAN
carrying a brown bag into GARZA’s GMC Sierra. GARZA stated that as GARZA and
BAZAN approached the Los Puertos boat ramp they saw multiple Hispanic male subjects
walking from the Rio Grande River. GARZA stated that BAZAN requested GARZA to
drive away from the area at a high rate of speed. Subsequent to GARZA leaving the
Case 7:20-mj-00942 Document 1 Filed on 05/06/20 in TXSD_ Page 3 of 3

area, GARZA stated that he did not know where BAZAN went. However, prior to
GARZA’S arrest, extensive surveillance was conducted by USBP Agents which indicated
that GARZA was the sole occupant of the GMC and Agents observed GARZA throw the
package out of the driver’s side window of the vehicle.

On May 5, 2020, the U.S. currency was officially counted and it was determined to be
$221,620.00.
